DETAILED ACTION

	Claims 1-2, 4-9, 11-16, 18-23, and 25-28 have been examined and are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2020, 12/21/2020, 03/05/2021, 04/08/2021, 05/28/2021, 08/05/2021, and 11/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 3, 10, 17, and 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,785,319. Although the claims at issue are not identical, they are not patentably distinct from each other.

The Examiner has reviewed the claims from the Instant Application and compared them in detail with the claims from US 10,785,319. The claims filed by the Applicant in the Instant Application are a broadened version of the claims from US 10,785,319. Hence it would have been obvious to one of ordinary skill in the art to utilize the teachings from the claims and/or limitations of US 10,785,319 to arrive at the broadened versions of the claims in the instant application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15-21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims are drawn to a "computer-readable medium". The specification in paragraph [0077] states” Computer-readable media in which such formatted data and/or instructions may be embodied include, but are not limited to, non-volatile storage media in various forms (e.g., optical, magnetic or semiconductor storage media) and carrier waves that may be used to transfer such formatted data and/or instructions through wireless, optical, or wired signaling media or any combination thereof.” Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage they would be understood by one of ordinary skill in the art (MPEP §2111), the claim as a whole covers both transitory and not transitory media. A transitory media does not fall into any of the 4 categories of invention (Process, Machine, Manufacture, or composition of matter). Examiner suggests amending the claim to read as "A non-transitory computer-readable medium ..." to overcome the 35 USC § 101 rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


	Claims 1-2, 4-9, 11-16, 18-23, and 25-28 are rejected under 35 U.S.C. 102(b) as being anticipated by Buse et al (US Patent 6,810,420).

	As per claim 1, Buse teaches a method comprising:
 determining, by a first device located at a premises and based on one or more values in a first network address associated with the first device, at least a second network address of a plurality of network addresses (Buse, see column 2 line 13-25, PCs that are configured to acquire an address by DHCP but fail to locate a DHCP server may be able to allocate themselves an address at pseudo random from a particular subnet… If the PC can allocate its IP address it then performs an address resolution protocol on the address to check for any conflict and proceeds to use the allocated address)
sending, by the first device and based on the second network address, a first message (Buse, see fig. 2 Device sends to proxy “I_AM_HERE” MAC=08004e123456 IP = 0.0.0.0)
receiving, by the first device and from a second device located at the premises, a second message responsive to the first message (See fig. 2 Proxy responds to device “YOU_ARE IP = x.x.x.x. etc”) and 
communicating, by the first device and based on the second network address, with the second device (Buse, See column 4 line 51-59,  Upon receipt of the `YOU_ARE` message frame the device will configure itself with the supplied parameters and respond with a `I_AM_HERE` message frame, the IP address field being set to the new IP address allocated to that device. If the allocation mechanism were through DHCP, the device will use that IP address for as long as its lease time allows).

As per claim 2, Buse teaches the method of claim 1, wherein the one or more values comprises at least one of: a value within a subnet indicated by the first network address, a portion of an internet protocol address, one or more values subsequent to a last dotted decimal of the first network address, or one or more values at an end of the first network address (Buse, see column 2 line 13-17 PCs that are configured to acquire an address by DHCP but fail to locate a DHCP server may be able to allocate themselves an address at pseudo random from a particular subnet).

As per claim 4, Buse teaches the method of claim 1, wherein the second network address comprises at least one of an identifier associated with the second device, a media access control address, an ethernet address, or an internet protocol address (Buse, see column 3 line 9-11, The MAC address is used by the proxy to uniquely identify a device so that the device is not confused with other devices).

As per claim 5, Buse teaches the method of claim 1, wherein the first network address comprises an internet protocol address and the second network address comprises an internet protocol address (Buse, see column 2 line 23-34, The device will return its MAC address (the third, 6-byte, field shown in FIGS. 4 and 5. Unconfigured devices will respond with an IP address field set to a convenially invalid value such as 0.0.0.0. Devices such as servers that have previously been configured will respond with an IP address field set to their IP address).
(Buse, see column 3 line 9-11, The MAC address is used by the proxy to uniquely identify a device so that the device is not confused with other devices).

As per claim 7, Buse teaches the method of claim 1, wherein sending the first message comprises at least one of broadcasting a message comprising the second network address, querying the second network address, or sending an address resolution protocol message comprising the second network address (Buse, see column 3 line 39-43, the address may be tested for conflict with any existing addresses (stage 37). This may be done by means of an address resolution protocol (ARP) or an ICMP echo request).

As per claim 8, Buse teaches a device (see device in fig. 2) comprising: 
one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the device to: 
determine, at a premises and based on one or more values in a first network address associated with the device, at least a second network address of a plurality of network addresses (Buse, see column 2 line 13-25, PCs that are configured to acquire an address by DHCP but fail to locate a DHCP server may be able to allocate themselves an address at pseudo random from a particular subnet… If the PC can allocate its IP address it then performs an address resolution protocol on the address to check for any conflict and proceeds to use the allocated address)
send, based on the second network address, a first message (Buse, see fig. 2 Device sends to proxy “I_AM_HERE” MAC=08004e123456 IP = 0.0.0.0)
(Buse, See fig. 2 Proxy responds to device “YOU_ARE IP = x.x.x.x. etc”)  and 
communicate, based on the second network address, with the second device (Buse, See column 4 line 51-59,  Upon receipt of the `YOU_ARE` message frame the device will configure itself with the supplied parameters and respond with a `I_AM_HERE` message frame, the IP address field being set to the new IP address allocated to that device. If the allocation mechanism were through DHCP, the device will use that IP address for as long as its lease time allows).

As per claim 9, Buse teaches the device of claim 8, wherein the one or more values comprises at least one of. a value within a subnet indicated by the first network address, a portion of an internet protocol address, one or more values subsequent to a last dotted decimal of the first network address, or one or more values at an end of the first network address. (Buse, see column 2 line 13-17 PCs that are configured to acquire an address by DHCP but fail to locate a DHCP server may be able to allocate themselves an address at pseudo random from a particular subnet).

As per claim 11, Buse teaches the device of claim 8, wherein the second network address comprises at least one of an identifier associated with the second device, a media access control address, an ethernet address, or an internet protocol address. (Buse, see column 3 line 9-11, The MAC address is used by the proxy to uniquely identify a device so that the device is not confused with other devices).

As per claim 12, Buse teaches the device of claim 8, wherein the first network address comprises an internet protocol address and the second network address comprises an internet (Buse, see column 2 line 23-34, The device will return its MAC address (the third, 6-byte, field shown in FIGS. 4 and 5. Unconfigured devices will respond with an IP address field set to a convenially invalid value such as 0.0.0.0. Devices such as servers that have previously been configured will respond with an IP address field set to their IP address).

As per claim 13, Buse teaches the device of claim 8, wherein the instructions, when executed by the one or more processors, further cause the device to determine, based on comparing a media access control address stored by the device and a media access control address received in the second message, to communicate with the second device. (Buse, see column 3 line 9-11, The MAC address is used by the proxy to uniquely identify a device so that the device is not confused with other devices).

As per claim 14, Buse teaches the device of claim 8, wherein the instructions that, when executed by the one or more processors, cause the device to send the first message comprises instructions that, when executed by the one or more processors, cause the device to at least one of broadcast a message comprising the second network address, query the second network address, or send an address resolution protocol message comprising the second network address. (Buse, see column 3 line 39-43, the address may be tested for conflict with any existing addresses (stage 37). This may be done by means of an address resolution protocol (ARP) or an ICMP echo request).

As per claim 15, 
		[Rejection rational for claim 1 is applicable]. 

(Buse, see column 2 line 13-17 PCs that are configured to acquire an address by DHCP but fail to locate a DHCP server may be able to allocate themselves an address at pseudo random from a particular subnet).

As per claim 18, Buse teaches  the computer-readable medium of claim 15, wherein the second network address comprises at least one of an identifier associated with the second device, a media access control address, an ethernet address, or an internet protocol address. (Buse, see column 3 line 9-11, The MAC address is used by the proxy to uniquely identify a device so that the device is not confused with other devices).

As per claim 19, Buse teaches the computer-readable medium of claim 15, wherein the first network address comprises an internet protocol address and the second network address comprises an internet protocol address. (Buse, see column 2 line 23-34, The device will return its MAC address (the third, 6-byte, field shown in FIGS. 4 and 5. Unconfigured devices will respond with an IP address field set to a convenially invalid value such as 0.0.0.0. Devices such as servers that have previously been configured will respond with an IP address field set to their IP address).

As per claim 20, Buse teaches the computer-readable medium of claim 15, further comprising determining, based on comparing a media access control address stored by the first device and a media access control address received in the second message, to communicate (Buse, see column 3 line 9-11, The MAC address is used by the proxy to uniquely identify a device so that the device is not confused with other devices).

As per claim 21, Buse teaches the computer-readable medium of claim 15, wherein sending the first message comprises at least one of broadcasting a message comprising the second network address, querying the second network address, or sending an address resolution protocol message comprising the second network address. (Buse, see column 3 line 39-43, the address may be tested for conflict with any existing addresses (stage 37). This may be done by means of an address resolution protocol (ARP) or an ICMP echo request).

As per claim 22, Buse teaches system comprising:
 a first device and a second device located at a premises, (Buse, see device and proxy in fig. 2) wherein the first device is configured to:
 determine, based on one or more values in a first network address associated with the first device, at least a second network address of a plurality of network addresses (Buse, see column 2 line 13-25, PCs that are configured to acquire an address by DHCP but fail to locate a DHCP server may be able to allocate themselves an address at pseudo random from a particular subnet… If the PC can allocate its IP address it then performs an address resolution protocol on the address to check for any conflict and proceeds to use the allocated address)
send, based on the second network address, a first message; (Buse, see fig. 2 Device sends to proxy “I_AM_HERE” MAC=08004e123456 IP = 0.0.0.0)
 receive, from the second device, a second message responsive to the first message; (Buse, See fig. 2 Proxy responds to device “YOU_ARE IP = x.x.x.x. etc”) and 
(Buse, See column 4 line 51-59,  Upon receipt of the `YOU_ARE` message frame the device will configure itself with the supplied parameters and respond with a `I_AM_HERE` message frame, the IP address field being set to the new IP address allocated to that device. If the allocation mechanism were through DHCP, the device will use that IP address for as long as its lease time allows).

As per claim 23, Buse teaches the system of claim 22, wherein the one or more values comprises at least one of: a value within a subnet indicated by the first network address, a portion of an internet protocol address, one or more values subsequent to a last dotted decimal of the first network address, or one or more values at an end of the first network address (Buse, see column 2 line 13-17 PCs that are configured to acquire an address by DHCP but fail to locate a DHCP server may be able to allocate themselves an address at pseudo random from a particular subnet).

As per claim 25, Buse teaches the system of claim 22, wherein the second network address comprises at least one of an identifier associated with the second device, a media access control address, an ethernet address, or an internet protocol address. (Buse, see column 3 line 9-11, The MAC address is used by the proxy to uniquely identify a device so that the device is not confused with other devices).

As per claim 26, Buse teaches the system of claim 22, wherein the first network address comprises an internet protocol address and the second network address comprises an internet protocol address. (Buse, see column 2 line 23-34, The device will return its MAC address (the third, 6-byte, field shown in FIGS. 4 and 5. Unconfigured devices will respond with an IP address field set to a convenially invalid value such as 0.0.0.0. Devices such as servers that have previously been configured will respond with an IP address field set to their IP address).

As per claim 27, Buse teaches the system of claim 22, wherein the first device is further configured to determine, based on comparing a media access control address stored by the first device and a media access control address received in the second message, to communicate with the second device. (Buse, see column 3 line 9-11, The MAC address is used by the proxy to uniquely identify a device so that the device is not confused with other devices).

As per claim 28, Buse teaches the system of claim 22, wherein the first device is configured to send the first message by at least one of broadcasting a message comprising the second network address, querying the second network address, or sending an address resolution protocol message comprising the second network address. (Buse, see column 3 line 39-43, the address may be tested for conflict with any existing addresses (stage 37). This may be done by means of an address resolution protocol (ARP) or an ICMP echo request).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
U.S. PGPub 2003/0115345, which describes method and apparatus for masking destination addresses to reduce traffic over a communication link.
U.S. PGPub 2005/0286518, which describes device for enabling intra-edge routing-less premises internet protocol communication method using the same.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/            Primary Examiner, Art Unit 2449